 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                                                                              JS-6
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   TRUSTEES OF THE OPERATING                     CASE NO.: 2:19-cv-06541 ODW (KSx)
     ENGINEERS PENSION TRUST,
11   TRUSTEES OF THE OPERATING                     Assigned to the Honorable Otis D. Wright
     ENGINEERS HEALTH AND
12   WELFARE FUND, TRUSTEES OF
     THE OPERATING ENGINEERS                       JUDGMENT
13
     VACATION-HOLIDAY SAVINGS
14   TRUST, TRUSTEES OF THE
     OPERATING ENGINEERS
15   TRAINING TRUST, TRUSTEES OF
     THE OPERATING ENGINEERS
16   LOCAL 12 DEFINED
17   CONTRIBUTION TRUST, TRUSTEES
     OF THE FUND FOR
18   CONSTRUCTION INDUSTRY
     ADVANCEMENT, ENGINEERS
19   CONTRACT COMPLIANCE
     COMMITTEE FUND, CONTRACT
20
     ADMINISTRATION FUND,
21   SOUTHERN CALIFORNIA
     PARTNERSHIP FOR JOBS FUND, and
22   OPERATING ENGINEERS
     WORKERS’ COMPENSATION
23   TRUST,
24
                     Plaintiffs,
25
               vs.
26
     MIKE BUBALO CONSTRUCTION
27
     CO., INC., a California corporation,
28
                     Defendant.
                                               1
                                            JUDGMENT
     1397199
